481 F.2d 1280
Hubert BARBAREE, Plaintiff-Appellee,v.INDEPENDENT LIFE AND ACCIDENT INSURANCE COMPANY, Defendant-Appellant.
No. 73-2014 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 15, 1973.

Harry Cole, H. T. Fitzpatrick, Jr., Montgomery, Ala., for defendant-appellant.
Theodore H. Hoffmann, Montgomery, Ala., Lynn W. Jinks, Jr., Union Springs, Ala., for plaintiff-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
This is a suit for declaratory relief to determine the plaintiff's rights to disability benefits under an agreement between the plaintiff and the defendant, his former employer, and for the recovery of benefits withheld under that agreement.  The district court found that the defendant's determination that the plaintiff was ineligible for benefits was arbitrary, fraudulent, or made in bad faith, a finding which is necessary to establishing liability under a benefit plan of the kind in question here.  See Mathews v. Swift & Co., 5 Cir. 1972, 465 F.2d 814.  Upon a review of the record, we are unable to say that the district court's findings were clearly erroneous, and accordingly we affirm the judgment for the plaintiff.


2
Affirmed.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part.  I